Citation Nr: 9917583	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-127 57	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant's daughter and son-in-law 


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the veteran's cause of death.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on May [redacted], 
1995 as shown on the death certificate was mitral valve and 
tricuspid valve repair, and coronary artery bypass grafting.

2.  At the time of the veteran's death, he was service 
connected for residuals of a gunshot wound to the right side 
of chest, with scarring, pleural cavity injury and resection 
of the ninth rib and anxiety, combined for a 50 percent 
disability rating.

3.  Residuals of the gunshot wound to the chest were a 
significant factor in the cause of the veteran's death.


CONCLUSION OF LAW

Residuals of the gunshot wound to the chest contributed 
substantially or materially to the cause of the veteran's 
death, and service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1945, the veteran sustained a gunshot wound to the 
right side of the chest and a perforated left lung.  He 
underwent debridement and primary closure at an evacuation 
hospital.  Post-operative scars were noted.

In October 1945, the veteran separated from service; his 
awards and decorations included a Purple Heart Medal and 
Combat Infantryman Badge.

In November 1945, the RO granted a temporary 100 percent 
disability rating for, in pertinent part, residuals of a 
gunshot wound, for a period of convalescence, effective from 
October 19, 1945 to December 13, 1946.

In a February 1947 rating decision, the RO assigned a 50 
percent combined disability rating, effective December 14, 
1946, for residuals of the gun shot wound and psychoneurosis.

An October 1995 medical certificate by M.R., M.D. shows that 
the veteran underwent heart bypass surgery and expired two 
days following surgery.  The doctor indicated that the 
difficulty he experienced during surgery could have been 
related to the injuries the veteran incurred in service.  

The veteran died on May [redacted], 1995.  The death certificate 
lists mitral valve replacement, tricuspid valve repair, and 
coronary artery bypass grafting as the immediate causes of 
death.  The underlying causes were mitral and tricuspid valve 
insufficiency, coronary artery disease, and diabetes.  Other 
significant conditions contributing to his death, but not 
resulting in the underlying causes are peripheral vascular 
disease, stroke, and congestive heart failure.  

In January 1996 and February 1996 rating decisions, the RO 
denied, in pertinent part, service connection for the cause 
of the veteran's death.

The appellant and J.M. testified at a hearing before a 
hearing officer at the RO in October 1997.  

In a January 1998 decision, the hearing officer denied 
service connection for the cause of the veteran's death.  

Dr. M.R., in his August 1998 medical certificate, opined that 
the injuries the veteran sustained during service contributed 
materially and substantially to the veteran's death.  
Specifically, it was indicated that fairly dense pericardial 
adhesions were encountered.  The heart and mediastinal 
structures had shifted to the right side of the chest, which 
made exposure to the mitral and tricuspid valves extremely 
difficult.  Dr. M.R. was identified on his stationary as the 
chief of cardiac surgery of a regional medical center.  

During a May 1999 hearing, the veteran's daughter and his 
son-in-law testified regarding the cause of the veteran's 
death.  It was pointed out that there was no competent 
evidence rebutting the statements by Dr. M.R. implicating the 
veteran's service-connected residuals of a gunshot wound to 
the right side of chest as a contributing factor in his 
demise.  

Pertinent Criteria

The surviving spouse of a veteran who has died from a 
service-connected disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 1991).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(a).  A contributory cause 
of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c). In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  Id.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(3). Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(4).  In 
this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  Id.

Analysis

Initially, the veteran's claim is found to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based on the reports by Dr. M.R., which must be 
presumed to be credible for this purpose, the appellant has 
presented a claim which is plausible.  Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  We are also satisfied that all relevant 
facts have been properly developed with respect to that 
claim, and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in the development of his claim, as required by 38 U.S.C.A. 
§ 5107(a).  Under the law, service connection can be granted 
for disability or death resulting from disease or injury 
incurred in or aggravated during active military service in 
wartime or peacetime.  38 U.S.C.A. §§ 1110 (West 1991).

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  She asserts, in 
essence, that the veteran's death was due to a gunshot wound 
to the veteran's chest.

Based upon the evidence of record, the Board finds that the 
appellant has submitted competent evidence demonstrating that 
the veteran's service-connected residuals of a gunshot wound 
singly or jointly with some other condition, was 
etiologically related to his death.  Service medical records 
show that in April 1945 the veteran was shot in the right 
side of his chest during combat.  The veteran was service-
connected for residuals of the gunshot wound.  The veteran's 
death certificate lists mitral valve and tricuspid 
replacement and coronary artery bypass grafting as the 
immediate cause of the death.  

Prior to the veteran's death, the veteran underwent heart 
bypass surgery.  Dr. M.R. indicated that the difficulty in 
performing the veteran's heart surgery was related to the 
veteran's gunshot wounds.  He noted that the fairly dense 
pericardial adhesions he encountered during the veteran's 
surgery were not typical for someone who had not had previous 
open heart surgery and concluded that the residuals of the 
gunshot wound "contributed materially and substantially" to 
the veteran's death.  The Board finds that M.R., M.D.'s 
statements establish a nexus between the veteran's service-
connected residuals and his death.  There is no competent 
evidence rebutting the opinion of the cardiac surgeon.  
Accordingly, the Board finds that the residuals of the 
gunshot wound contributed substantially and materially to the 
veteran's cause of death and concludes that service 
connection has been established.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

